DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,246,007.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
With regard claim 1, US 11,246,007 discloses all of the subject matter as described in the above paragraph except for specifically teaching receive a signal from the user computing device having communication data in response to selecting at least one user from the various users displayed on the user interface on the user computing device.
However, US 11,246,007 teaches receiving a communication signal from the user computing device, the communication signal having communication data in response to selecting at least one selectable element from the various selectable elements displayed on the user interface on the user computing device. And each selectable element on the user interface is corresponded to each of the various users.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to consider “receive a signal from the user computing device having communication data in response to selecting at least one user from the various users displayed on the user interface on the user computing device” as that of “receive a signal from the user computing device having communication data in response to selecting at least one selectable element from the various selectable elements displayed on the user interface on the user computing device” as taught by US 11,246,007.
One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with “receive a signal from the user computing device having communication data in response to selecting at least one selectable element from the various selectable elements displayed on the user interface on the user computing device” as taught by US 11,246,007 because having receiving a communication signal from the user computing device, the communication signal having communication data in response to selecting at least one selectable element from the various selectable elements displayed on the user interface on the user computing device would have been a matter of obvious design choice to one of ordinary skill in the art.
Claim 10 of U.S. Patent No. 11,246,007 and instant application recites the limitations—
U.S. Patent No. 11,246,007
Instant Application
Claim 10
A location-based interaction system comprising:
Claim 1 
A location-based interaction system comprising:
a server having a memory storing user data and user preferences; and 
a server having a memory storing user data and user preferences for a plurality of users; and 
a user computing device coupled to the server,
a first user computing device coupled to the server,
wherein the server is programmed to: receive an access signal from the user computing device that has accessed the system, wherein the access signal includes user data having location information of the user computing device;
wherein the access signal includes first user data having first location information of the first user computing device;
in response to receiving the access signal from the user computing device, process the user data and locate user preferences associated with the user data and determine various users that have accessed the system and are within a predetermined proximity to the user computing device that meet the user preferences;
process the user data, in response to receiving the access signal from the user computing device, and locate user preferences associated with the user data and determine various users that have accessed the system and are within a predetermined proximity to the user computing device that meet the user preferences;
create and send for display on the user computing device a selectable element on the user interface for each of the various users;
create and send for display on the first user computing device a selectable element on the user interface for each of the various users;
receive a communication signal from the user computing device, the communication signal having communication data in response to selecting at least one selectable element from the various selectable elements displayed on the user interface on the user computing device;
receive a signal from the user computing device having communication data in response to selecting at least one user from the various users displayed on the user interface on the user computing device; and
process the selection and send for display on the user computing device, a communication interface for communicating between the user computing device and a user corresponding to the selected selectable element.
process the selection and send for display on the user computing device, a communication interface for communicating between the user computing device and the selected user.


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2020/0120097 is cited because they are put pertinent to the server system for a map-based social media platform maintains user location information to enable the rendering of friend icons on a map at a corresponding display locations. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633